Dear Director Hill,
The Attorney General is in receipt of your request for an opinion wherein you ask, substantially, the following question:
Can the summaries on gross production tax records taken from theOklahoma Tax Commission that have been aggregated on a county andstate-wide basis be classified as public information and be disseminatedto interested parties?
Title 68 O.S. 205 (1979) sets out the rules as they apply to the records and files of the Oklahoma Tax Commission concerning confidentiality with the exceptions. Paragraph (a) states that:
  "The records and files of the tax commission concerning the administration of this article, or any state law, shall be considered confidential and privileged, and neither the tax commission nor any employee engaged in the administration thereof or charged with the custody of any such records or files, nor any person who may have secured information therefrom, shall divulge or disclose any information obtained from said records or files or from any examination of inspection of the premises or property of any person."
Paragraph (b) further provides:
  "neither the tax commission nor any employee engaged in such administration or charged with the custody of any such records or files shall be required by any court of this state to produce any of them for the inspection of any person or for use in any action or proceeding except when the records or files or facts shown thereby are directly involved in an action or proceeding under the provisions of this Article, or of the State Tax Law affected, or when the determination of the action or proceeding will affect the validity or the amount of the estate under any State Tax Law, or when the information contained therein constitutes evidence of the violation of this Article, or any State Tax Law. Nothing herein contained shall be construed to prevent:
    (2) The publication of statistics so classified so as to prevent the identification of a particular report and the items thereof;
    (6) the furnishing, at the discretion of the Tax Commission, of any information disclosed by said records or files to any official, person or body of any other state of the United States who shall be concerned with the administration of any similar tax in that state or the United Sates.
It is further provided that the provisions of this Act shall be strictly interpreted and shall not be construed as permitting the disclosure of any other information contained in the records and files of the Tax Commission relating to income tax or any other taxes.
The Oklahoma Tax Commission has the discretionary authority to aggregate selected statistical data which would include gross production tax records received by their office for release or publication, and the Tax Commission shall be the collating and sanitizing agency. Once this has been accomplished and the statistical data has been stripped of any identity then the end product may be disseminated to the agency requesting the data or to interested parties.
It is, therefore, the opinion of the Attorney General that whensummaries on gross production tax records taken from the Oklahoma TaxCommission have been aggregated on a county and statewide basis andstripped of any identity, the Oklahoma Tax Commission may disseminatethis information to the requesting agency or interested parties.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
VICTOR G. HILL, JR., ASSISTANT ATTORNEY GENERAL